Citation Nr: 1509193	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  04-20 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar spine disability for the periods prior to June 7, 2005, from October 1, 2005 to June 18, 2008, and since October 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1968.

This matter is on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal was remanded by the Board in September 2007, January 2010, March 2012 and March 2013 for further development and is now ready for disposition.  This is the first instance this case has been before the undersigned.  In this regard, the Board apologizes to the Veteran for the delay in the full adjudication of his case. 

An appeal on the issue of entitlement to a total disability rating based on individual unemployability was also perfected by the Veteran.  However, in a June 2013 rating decision, he was granted this benefit, effective February 19, 2009.  As the Veteran has not disagreed with the assigned effective date, the Board will presume that he is satisfied with this disposition, and that the issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

During the period on appeal, the Veteran has received a temporary total disability rating for convalescence following surgical procedures to the lumbar spine for the periods from June 7, to October 1, 2005, and from June 18 to October 1, 2008.  38 C.F.R. §§ 4.29 & 4.30 (2014).  

Since he has received the maximum benefit possible, the appropriate disability rating for these periods is no longer for consideration.  The issue has been recharacterized accordingly.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  





FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been characterized by pain and a significant limitation of motion; ankylosis or episodes of incapacitating episodes have not been shown.  

2.  The neurological symptoms in the Veteran's lower extremities has been characterized by pain in the toes and slight limitations in sensory, motor and reflex functioning; partial paralysis that is "mildly severe" has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbar spine disability for the periods prior to June 7, 2005, from October 1, 2005, to June 18, 2008, and since October 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5237, 5242, 5243 (2014).

2.  The criteria for compensable ratings for neuropathy in the lower extremities prior to February 19, 2009, and ratings in excess of 20 percent since that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the relevant periods on appeal, the Veteran's lumbar spine disability has been rated at 40 percent under 38 C.F.R. § 4.71a, DC 5243 (addressing intervertebral disc syndrome).  Ratings under this diagnostic code are based on the General Rating Formula for Diseases and Injuries and Injuries of the Spine established in 38 C.F.R. § 4.71a.  In order to warrant a rating in excess of 40 percent under this formula, the evidence must show:

* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5237); or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2014).

Based on the evidence of record, a rating in excess of 40 percent is not warranted for any applicable period on appeal, as neither ankylosis nor incapacitating episodes has been shown.  

For example, at an evaluation in May 2001, the Veteran complained of pain in the lumbar spine area, but his heel and toe walk was normal.  At a VA examination in December 2002, he stated that he wore a brace for his back, but not all the time.  Upon examination, there was no significant tenderness to palpation or swelling.  Range of motion included 80 degrees of forward flexion and 10 degrees of extension.  Incapacitating episodes were not also shown, providing evidence against this claim.   

More recently, at a VA examination in February 2009, the Veteran complained of a "dull aching pain in the low back area," with flare-ups of sharp pain.  Upon examination, however, there was no evidence of scoliosis or kyphosis, and his range of motion included 70 degrees of flexion and 8 degrees of extension.  There was no indication of incapacitating episodes.  At another VA examination in August 2009, he exhibited thoracic kyphosis only to the extent that was consistent with natural ageing.  Upon examination, his range of motion was limited to only 50 degrees of forward flexion and 10 degrees of extension.  No painful motion, tenderness, spasms, edema or lack of endurance was noted.  

At his most recent VA examination in March 2012, the Veteran stated that he could sit for only 30 minutes at a time, and his symptoms were controlled by using oxycodone.  However, upon examination, his range of motion was still characterized by 15 degrees of forward flexion and 10 degrees of extension.  Neither ankylosis nor a history of incapacitating episodes was noted.  Therefore, a rating in excess of 40 percent is not warranted for his lumbar spine disability.  

Next, the Board has considered whether an increased evaluation is warranted for neuropathy in the lower extremities or a separate evaluation for any other associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2014).  

As an initial matter, a separate compensable rating is not warranted for any neurological disorder prior to February 19, 2009.  Specifically, at an evaluation in May 2001, the Veteran's deep tendon response was observed to be "mildly sluggish," but there was no sensory deficit and there was no evidence of muscle atrophy.  At another evaluation in December 2002, there was "no evidence of focal neurological deficit of either lower extremity."  At a neurological evaluation in February 2003, his reflexes were again observed to be slightly diminished.  However, his pinprick and light touch sensory perception were intact, he demonstrated normal heel-to-toe walking and there was no motor weakness found.  The evaluating physician also characterized his radiculopathy as only "mild to moderate."  

At an April 2007 neurological evaluation, the Veteran's reflexes were only mildly diminished.  While some decreased motor strength was observed in the lower extremities on that occasion, his motor functioning was observed to be normal at a later evaluation in May 2008.  Therefore, while there are very minor symptoms of neuropathy in the lower extremities, none of it is so marked that a separate compensable rating is warranted.  Moreover, he has never complained of other neurological disorders such as bowel or bladder disorders, throughout this period on appeal, providing more evidence against this claim.   

In a March 2009 rating decision, the Veteran was granted individual 20 percent ratings for neurological symptoms, effective February 19, 2009.  Both ratings have been assigned under 38 C.F.R. § 4.124a, DC 8520 (addressing paralysis, neuritis and neuralgia of the sciatic nerve), which the Board agrees is the most applicable diagnostic code.  

In this regard, it is important for the Veteran to understand that in order to warrant a rating in excess of 20 percent prior to August 3, 2012, the evidence must show incomplete paralysis that is "moderately severe" in nature.  Id.

Based on the evidence of record, a rating in excess of 20 percent is not warranted for either extremity since February 19, 2009.  Specifically, at a VA examination in February 2009, the examiner observed decreased motor strength in the lower extremities, as well as loss of sensation to pinprick.  However, the Veteran was still able to perform a heel-to-toe walk, and his coordination was also normal.  At another VA examination in August 2009, his deep tendon reflexes were diminished.  However, his strength testing was within normal limits for someone of the Veteran's age, and no atrophy was observed.  At his most recent VA examination in March 2012, his reflexes were absent in the ankle, but normal in the knee.  Also, his strength was only "slightly limited."  Finally, the Veteran has not indicated that he experiences neurological disorders other than to the lower extremities.  Therefore, a rating in excess of 20 percent is not warranted for the neurological disorders in the lower extremities since February 19, 2009.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his lumbar spine and neurological disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine and neurological disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the extent to which pain and daily functioning is part of the analysis when rating under 38 C.F.R. § 4.71a, only in the most unusual circumstances would there be any symptoms that would not have been covered by the appropriate diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that increased ratings are not warranted for the Veteran's lumbar spine and neurological disabilities for any period on appeal.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, the RO acquired all relevant records, and there is no indication to the Board that any other records would impact consideration of the issues on appeal in any significant way.  He has also been provided with VA examinations and, upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal. 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating in excess of 40 percent for a lumbar spine disability for the periods prior to June 7, 2005, from October 1, 2005, to June 18, 2008, and since October 1, 2008, is denied

Compensable ratings for neuropathy in the lower extremities prior to February 19, 2009, and ratings in excess ratings in excess of 20 percent since that date are denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


